                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-099-RJC-DCK

 ROMUS MYERS, as Guardian of J.M.M. and                 )
 NIKKI RUSH, as Guardian of N.R.J.,                     )
                                                        )
                 Plaintiffs,                            )
                                                        )
    v.                                                  )       ORDER
                                                        )
 BRADFORD PREPARATORY SCHOOL and                        )
 KELLY PAINTER, Individually,                           )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Seal Plaintiff Nikki

Rush’s Motion To Disburse Settlement Funds for N.R.J.” (Document No. 46) filed June 4, 2019.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Defendants’ counsel, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.
                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be
                sealed, pursuant to LCvR 7.1. Such motion must be filed
                electronically under the designation “Motion to Seal.” The motion
                must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

                To the extent the party must disclose any confidential information
                in order to support the motion to seal, the party may provide that
                information in a separate memorandum filed under seal.

Local Rule 6.1.

        As reflected in the Rule, the Court is required to consider the factors contained in Local

Civil Rule 6.1(c). The first factor is found in Local Civil Rule 6.1(c)(1), which requires that the

parties adequately describe the materials sought to be sealed.               The Rule requires “[a]

non-confidential description of the material sought to be sealed.” Local Rule. 6.1(c)(1). The Rule

is intended to give third-parties, including the press, fair notice of the nature of the materials sought

to be sealed. The description contained in the motion is adequate.

        The Court next considers Local Rule 6.1(c)(2), which requires “[a] statement as to why

sealing is necessary and why there are no alternatives to filing under seal.” Local Rule 6.1(c)(2).

Such statement has been provided and is adequate as it appears that the information that the parties

seek to seal relates to minors and a confidential settlement agreement.



                                                   2
       As to Local Rule 6.1(c)(3), there are no provisions for sealing matters beyond the life of

the case, inasmuch as case materials must be placed in the National Archives. If the parties believe

at the conclusion of the case that such materials remain sensitive, they should move the Clerk of

Court to strike any such sensitive pleadings from the official Court record.

       Finally, the Court has considered Local Rule 6.1(c)(4), which requires the parties to

provide citations of law supporting the relief they seek. Plaintiff has adequately complied with

this provision.

       Based on the foregoing, the Court finds good cause to grant the motion to seal. Noting that

the time for public response has not run to this motion, the Court will consider any objection to

this Order from non-parties as an objection to the motion, requiring no additional burden for any

non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

                                         CONCLUSION

       IT IS, THEREFORE, ORDERED that the “Motion To Seal Plaintiff Nikki Rush’s

Motion To Disburse Settlement Funds for N.R.J.” (Document No. 46) is GRANTED. The

“[Sealed] Plaintiff Nikki Rush’s Motion To Disburse Settlement Funds For N.R.J.” (Document

No. 47) and its attachments shall be SEALED until otherwise ordered by the Court.

       SO ORDERED.


                                        Signed: June 4, 2019




                                                  3
